



WARNING

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting
    publication in this proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or
    (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4(1)       Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the victim or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)     any of the
    following offences;

(i)      an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED: S.C.
    2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings
    in respect of the offences referred to in paragraph (1)(a) or (b), the
    presiding judge or justice shall

(a)     at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the victim of the right to make an application for the order; and

(b)     on application
    made by the victim, the prosecutor or any such witness, make the order.

(2.1) Subject to
    subsection (2.2), in proceedings in respect of an offence other than an offence
    referred to in subsection (1), if the victim is under the age of 18 years, the
    presiding judge or justice may make an order directing that any information
    that could identify the victim shall not be published in any document or
    broadcast or transmitted in any way.

(2.2) In proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible,
    inform the victim of their right to make an application for the order; and

(b) on application of
    the victim or the prosecutor, make the order.

(3)     In proceedings
    in respect of an offence under section 163.1, a judge or justice shall make an
    order directing that any information that could identify a witness who is under
    the age of eighteen years, or any person who is the subject of a
    representation, written material or a recording that constitutes child
    pornography within the meaning of that section, shall not be published in any
    document or broadcast or transmitted in any way.

(4)     An order made
    under this section does not apply in respect of the disclosure of information
    in the course of the administration of justice when it is not the purpose of
    the disclosure to make the information known in the community.
2005, c. 32, s. 15; 2005, c. 43, s. 8(3)(b);
    2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c. 13, s.
    18..

486.6(1)       Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings
    taken against any person who fails to comply with the order, the publication in
    any document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. G.W., 2020 ONCA 130

DATE: 20200218

DOCKET: C64161

Hoy A.C.J.O., Feldman and
    Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

G.W.

Appellant

G.W., in person

Delmar Doucette, duty counsel

Jessica Smith Joy, for the respondent

Heard and released orally:
    February 13, 2020

On appeal from the conviction entered on
    November 18, 2016, by Justice A.J. OMarra of the Superior Court of Justice,
    sitting without a jury.

REASONS FOR DECISION

[1]

The appellant appeals his convictions for
    invitation to sexual touching (3 counts), sexual interference (4 counts), and
    sexual assault (3 counts). The appellants submission on appeal was that he could
    not have committed the offences because the hours he worked at his job, coupled
    with his other commitments, meant that he was never alone with the children. 
    Thus, he says, he could not have committed the offences.

[2]

This same submission was made at trial. The
    trial judge clearly rejected the appellants evidence on this matter. At paras.
    88 and 89 of his reasons for conviction, the trial judge states:

[88] In considering
    the evidence of Mr. [W.], I find that in his denial of any misconduct he tried
    to minimize any opportunity to be alone with the children, such that it
    undermined his credibility. He said that he worked long hours and was out
    evenings with soccer practice or games. He never spent any time alone with the
    children when he lived at he lived at S[…] Street. On weekends he would help [A.]
    Friday nights to prepare meals for Church the next day. On Saturday mornings he
    would take them to church and the rest of the day he devoted to bible study. On
    Sundays he would take the children, other than [M.], to soccer.

[89] He maintained he
    had no time alone with the children. However, he acknowledged in
    cross-examination that during that first year and a half living with [A.], she
    would work every other weekend and on occasion she would be called in on the
    other weekends. There was ample opportunity for him to have been alone with the
    children.

[3]

We see no basis on which to interfere with the decision
    below. The trial judges finding is thoroughly grounded in the evidence and
    owed deference.

[4]

Accordingly, the appeal is dismissed.

Alexandra Hoy A.C.J.O.

K. Feldman J.A.

E.E. Gillese J.A.


